Case 2:18-cv-10542-LJM-EAS ECF No. 96 filed 02/06/19                 PageID.1451       Page 1 of 3



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

 JOEL VANGHELUWE and
 JEROME VANGHELUWE,
                                                    Case No. 18-cv-10542
        Plaintiffs,                                 Honorable Laurie J. Michelson
                                                    Magistrate Judge Elizabeth A. Stafford
 v.

 GOT NEWS, LLC, et al.,

        Defendants.


              ORDER DENYING STRAWN’S MOTION TO DISMISS [90]


       In August 2017, a Dodge Challenger plowed into a group of counter-protesters during a

“Unite the Right” rally in Charlottesville, Virginia. One person was killed; many were injured. In

the wake of that tragedy, Kenneth Strawn, who is autistic, tweeted: “Yes, it’s #OhioGVF1111 and

the driver’s name is Joel VanGheluwe [sic]. His Facebook is loaded with anti-Trump, pro-globalist

rhetoric.” (ECF No. 12, PageID.454.) As it turned out, this was wrong. The driver of the Dodge

Challenger was not Joel Vangheluwe.

       Strawn was far from the only one to misidentify Joel Vangheluwe as the driver. Indeed,

many people on social media and several online-news entities claimed that either Joel, or his father

Jerome Vangheluwe, was the Charlottesville driver.

       As a result of these misidentifications, Joel and Jerome received threats that forced them

from their home. So Joel and Jerome brought this case against twenty individuals and two online-

news entities. Strawn is one of the named defendants.

       Strawn asks this Court to dismiss him from this case. Referring to Defendant GotNews’

early summary-judgment motion, Strawn says that he “accepts the statement of facts and Motion
Case 2:18-cv-10542-LJM-EAS ECF No. 96 filed 02/06/19                   PageID.1452       Page 2 of 3



To Dismiss [sic] (particularly as it relies on California law) as set forth by Defendant Got News.”

(ECF No. 90, PageID.1318.) It is not apparent to the Court that GotNews and Strawn are similarly

situated such that GotNews’ defenses would work for Strawn. But in any event, the Court has

denied GotNews’ motion.

       Strawn (or, more precisely, his counsel) says that he should be dismissed for a second

reason: he is autistic and thus “has difficulties communicating” and “difficulties understanding

when people communicate to him.” (ECF No. 90, PageID.1317.) Strawn (again through counsel)

further states that he is incapable of “form[ing] the requisite intent for any of the claims [that the

Vangheluwes assert] against him.” (ECF No. 90, PageID.1317.)

       The Court is not convinced. In support of his claim that he could not have formed the state

of mind necessary to defame the Vangheluwes, to put them in a false light, or to inflict emotional

distress, Strawn’s counsel merely cites facts about autism generally. None of the quoted materials

are about Strawn’s autism specifically. There is not even an affidavit from Strawn or anyone who

knows his functioning well. And generally speaking, those with autism have a range of

functioning. WebMD Medical Reference, https://wb.md/2sfCNkC (Nov. 12, 2018) (“Autism

spectrum disorders include social, communication, and behavioral challenges. These problems can

be mild, severe, or somewhere in between.”). While the Court by no means intends to minimize

Strawn’s limitations, the current record, Strawn’s social media activity, and his participation in the

case prior to obtaining counsel (see ECF Nos. 25, 26), do not permit the Court to conclude as a

matter of law that Strawn could not have formed the intent necessary to commit even one of the

three torts asserted by the Vangheluwes. Strawn’s motion to dismiss is thus DENIED. Also, his

motion to appoint counsel (ECF No. 26) is DENIED AS MOOT.




                                                  2
Case 2:18-cv-10542-LJM-EAS ECF No. 96 filed 02/06/19               PageID.1453      Page 3 of 3



       Now that Strawn has counsel, the Court urges all counsel to engage in a meaningful meet

and confer in an attempt to reach a resolution of the Vangheluwes’ case against Strawn.

       SO ORDERED.

                                            s/Laurie J. Michelson
                                            LAURIE J. MICHELSON
                                            UNITED STATES DISTRICT JUDGE


Date: February 6, 2019




                                    CERTIFICATE OF SERVICE

       The undersigned certifies that a copy of the foregoing document was served on the
attorneys and/or parties of record by electronic means or U.S. Mail on February 6, 2019.


                                            s/William Barkholz
                                            Case Manager to
                                            Honorable Laurie J. Michelson




                                               3
